                Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 1 of 12




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF
 4
     TODD M. FRIEDMAN, P.C.
 5   21550 Oxnard St., Suite 780
 6
     Woodland Hills, CA 91367
     Phone: 323-306-4234
 7   Fax: 866-633-0228
 8   tfriedman@toddflaw.com
     abacon@toddflaw.com
 9
     mgeorge@toddflaw.com
10   twheeler@toddflaw.com
     Attorneys for Plaintiff
11
12                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
13
14   ABANTE ROOTER AND                        Case No.:
15   PLUMBING INC, individually,
     and on behalf of all others
16   similarly situated                       COMPLAINT FOR DAMAGES
                                              AND INJUNCTIVE RELIEF
17                   Plaintiff,               PURSUANT TO THE TELEPHONE
                                              CONSUMER PROTECTION ACT,
18                            v.              47 U.S.C. § 227, ET SEQ.

19
                                              JURY TRIAL DEMANDED
     ALL FOR YOU
20   PRODUCTIONS INC., and
     DOES 1 through 10, inclusive
21
22                   Defendants.
23
                                      INTRODUCTION
24
           1.       ABANTE ROOTER AND PLUMBING INC (“Plaintiff”) bring this
25
     Class Action Complaint for damages, injunctive relief, and any other available
26
     legal or equitable remedies, resulting from the illegal actions of ALL FOR YOU
27
     PRODUCTIONS INC. (“Defendant”), in negligently contacting Plaintiff on
28



                                   CLASS ACTION COMPLAINT
                                              -1-
                Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 2 of 12




 1   Plaintiff’s cellular telephone, in violation of the Telephone Consumer Protection
 2   Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading Plaintiff’s privacy.
 3   Plaintiff alleges as follows upon personal knowledge as to itself and its own acts
 4   and experiences, and, as to all other matters, upon information and belief, including
 5
     investigation conducted by their attorneys.
 6
           2.       The TCPA was designed to prevent calls and messages like the one
 7
     described within this complaint, and to protect the privacy of citizens like Plaintiff.
 8
     “Voluminous consumer complaints about abuses of telephone technology – for
 9
     example, computerized calls dispatched to private homes – prompted Congress to
10
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
11
           3.       In enacting the TCPA, Congress intended to give consumers a choice
12
     as to how creditors and telemarketers may call them, and made specific findings
13
14
     that “[t]echnologies that might allow consumers to avoid receiving such calls are

15   not universally available, are costly, are unlikely to be enforced, or place an

16   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
17   end, Congress found that
                 [b]anning such automated or prerecorded telephone calls
18
                 to the home, except when the receiving party consents to
19               receiving the call or when such calls are necessary in an
20               emergency situation affecting the health and safety of the
                 consumer, is the only effective means of protecting
21               telephone consumers from this nuisance and privacy
22               invasion.
23
     Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
24
     3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
25
     purpose).
26
           4.       Congress also specifically found that “the evidence presented to the
27
     Congress indicates that automated or prerecorded calls are a nuisance and an
28



                                   CLASS ACTION COMPLAINT
                                              -2-
                Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 3 of 12




 1   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
 2   Mims, 132 S. Ct. at 744.
 3         5.       In a recent decision, the Supreme Court interpreted the term
 4   “automatic telephone dialing system” and held that “[t]o qualify as an ‘automatic
 5
     telephone dialing system,’ a device must have the capacity either to store a
 6
     telephone number using a random or sequential generator or to produce a telephone
 7
     number using a random or sequential number generator.” Facebook, Inc. v. Duguid,
 8
     141 S.Ct. 1163 (2021) (emphasis added).
 9
           6.       In Duguid, the Supreme Court provided an example of such systems,
10
     stating: “For instance, an autodialer might use a random number generator to
11
     determine the order in which to pick phone numbers from a preproduced list. It
12
     would then store those numbers to be dialed at a later time.” Id. at 1171-72 fn. 7.
13
14
           7.       Further, both Duguid and the legislative history of the TCPA are clear

15   that the original focus on prerecorded voice technology prohibition was the fact

16   that such communications involved agentless calls, not on the question of whether
17   a literal voice was used during those agentless calls. See Hearing Before the
18   Subcommittee on Communications of the Committee on Commerce, Science and
19   Transportation, United States Senate One Hundred Second Congress First Session
20   July 24, 1992, Testimony of Robert Bulmash and Steve Hamm at pg 11; 7 FCC
21   Rcd. 8752 (F.C.C. September 17, 1992).
22         8.       The Sixth Circuit has also recognized this distinction: “Congress drew
23   an explicit distinction between ‘automated telephone calls that deliver an artificial
24   or prerecorded voice message’ on the one hand and ‘calls place by ‘live’ persons’
25
     on the other.” Ashland Hosp. Corp. v. Serv. Employees Int’l Union, Dist. 1199
26
     WV/KY/OH, 708 F.3d 737,743 (6th Cir. 2013).
27
           9.       Similarly, the FTC has observed that “prerecorded calls are by their
28
     very nature one-sided conversations, and if there is no opportunity for consumers

                                   CLASS ACTION COMPLAINT
                                              -3-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 4 of 12




 1   to ask questions, offers may not be sufficiently clear for consumers to make
 2   informed choices before pressing a button or saying yes to make a purchase.” 73
 3   FR 51164-01, 51167 (Aug. 29, 2008).
 4                               JURISDICTION AND VENUE
 5
           10.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 6
     a resident of California, seeks relief on behalf of a Class, which will result in at
 7
     least one class member belonging to a different state than that of Defendant, a
 8
     corporation incorporated in the state of Florida. Plaintiff also seeks $1,500.00 in
 9
     damages for each call in violation of the TCPA, which, when aggregated among a
10
     proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
11
     court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
12
     under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
13
14
     has jurisdiction.

15         11.    Venue is proper in the United States District Court for the Northern

16   District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is
17   subject to personal jurisdiction in the County of Alameda, State of California.
18                                        PARTIES
19         12.    Plaintiff is, and at all times mentioned herein was, a rooting and
20   plumbing business in Emeryville, California.        Plaintiff is, and at all times
21   mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
22         13.    Defendant is, and at all times mentioned herein was, a company that
23   provides loans for businesses, and is therefore a “person” as defined by 47 U.S.C.
24   § 153(39).
25
           14.    The above named Defendant, and its subsidiaries and agents, are
26
     collectively referred to as “Defendants.” The true names and capacities of the
27
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

                                  CLASS ACTION COMPLAINT
                                             -4-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 5 of 12




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5
           15.    Plaintiff is informed and believes that at all relevant times, each and
 6
     every Defendant was acting as an agent and/or employee of each of the other
 7
     Defendants and was acting within the course and scope of said agency and/or
 8
     employment with the full knowledge and consent of each of the other Defendants.
 9
     Plaintiff is informed and believes that each of the acts and/or omissions complained
10
     of herein was made known to, and ratified by, each of the other Defendants.
11
                                  FACTUAL ALLEGATIONS
12
           16.    At all times relevant, Plaintiff was a citizen of the County of Alameda,
13
14
     State of California. Plaintiff is, and at all times mentioned herein was, a “person”

15   as defined by 47 U.S.C. § 153(39).

16         17.    Defendant is, and at all times mentioned herein was, a company that
17   provides loans for businesses, and a “person,” as defined by 47 U.S.C. § 153(39).
18         18.    At all times relevant Defendant conducted business in the State of
19   California and in the County of Alameda, within this judicial district.
20         19.    On or about March 17, 2020, Plaintiff received an unsolicited text
21   message from Defendant on Plaintiff’s cellular telephone, number ending in -6147.
22         20.    Defendant sent Plaintiff the unsolicited text message from a phone
23   number owned or controlled by Defendant, (954) 271-8988.
24         21.    The text message sent by Defendant on March 17, 2020 read:
25
                            6.5% 10yr Business Loan
26
                            4.6% Credit Line
27
                            4.9% Investment/Commercial
28
                            property

                                  CLASS ACTION COMPLAINT
                                             -5-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 6 of 12




 1                          www.allforyou.agency/produ
 2                          cts
 3         22.    As evidenced by the content of Defendant’s message, Plaintiff was not
 4   interacting with a live agent but rather an agentless text blast generated by a
 5
     computer.
 6
           23.    Moreover, the message sent to Plaintiff was drafted in advance and
 7
     sent out automatically based on pre-programmed parameters.
 8
           24.    The text message sent to Plaintiff’s cellular telephone was placed via
 9
     Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing system,”
10
     (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C. §
11
     227(b)(1)(A).
12
           25.    The text message sent to Plaintiff’s cellular telephone was not sent by
13
14
     a live agent and thus created a one-sided conversation in which Plaintiff could not

15   receive a response to Plaintiff’s questions and/or concerns. The text message also

16   was sent in an automated fashion as a result of computerized campaigns that were
17   pre-programmed in advance to send messages out to large groups of consumers all
18   at once, either sequentially or via algorithmic dialing, i.e. in an automated fashion
19   by a computer.
20         26.    In Mirriam Webster’s Dictionary “voice” is defined as “an instrument
21   or medium of expression.” It defines “artificial” as “humanly contrived…often on
22   a natural model : MAN-MADE” and “lacking in natural or spontaneous quality.”
23         27.    The message sent to Plaintiff by Defendant using the SMS blasting
24   platform employed a text message as an instrument or medium of expression to
25
     deliver an automatic message drafted in advance of being sent, i.e. that of an SMS
26
     message, to convey a telemarketing communication to Plaintiff. The SMS blasting
27
     platform is a man made humanly contrived program which allows companies to
28
     blast out such messages via non-spontaneous methods, i.e. automated methods

                                  CLASS ACTION COMPLAINT
                                             -6-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 7 of 12




 1   similar to that of an assembly line in a factory. Such SMS blasting devices are
 2   incapable of spontaneity, as they must be programmed by the operator to
 3   automatically send messages out, en masse, pursuant to preprogrammed
 4   parameters.
 5
           28.     Accordingly, Defendant’s message utilized an “artificial voice” as
 6
     prohibited by 47 U.S.C. § 227(b)(1)(A).
 7
           29.     Mirriam Webster’s Dictionary, “prerecorded” is defined as “recorded
 8
     in advance.” “Recorded” is defined as “to set down in writing.” The text message
 9
     sent to Plaintiff’s cellular telephone via the SMS blasting platform was set down in
10
     writing in advance by Defendant, whose employees wrote out the standard
11
     automated messages that were to be sent to Plaintiff and other class members, and
12
     by way of preprogrammed SMS blasting, entered the prerecorded message into the
13
14
     SMS Blasting platform, and thereafter sent these messages pursuant to scheduled

15   blasts that were programmed by Defendant. Thus, Defendant employed a text

16   message as an instrument or medium of expression to deliver a prerecorded
17   message drafted in advance of being sent.
18         30.     Thus, Defendant’s message utilized a “prerecorded voice” as
19   prohibited by 47 U.S.C. § 227(b)(1)(A).
20         31.     The telephone number that Defendant, or their agent, messaged was
21   assigned to a cellular telephone service for which Plaintiff incurs a charge for
22   incoming calls and messages pursuant to 47 U.S.C. § 227(b)(1).
23         32.     This message constituted a “call” that was not for emergency purposes
24   as defined by 47 U.S.C. § 227(b)(1)(A)(i).
25
           33.     Plaintiff was never a customer of Defendant’s and never provided its
26
     cellular telephone number Defendant for any reason whatsoever. Accordingly,
27
     Defendant and their agent never received Plaintiff’s prior express consent to
28
     receive unsolicited text messages, pursuant to 47 U.S.C. § 227(b)(1)(A).

                                  CLASS ACTION COMPLAINT
                                             -7-
               Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 8 of 12




 1         34.     This message by Defendant, or its agents, violated 47 U.S.C. §
 2   227(b)(1).
 3                              CLASS ACTION ALLEGATIONS
 4         35.     Plaintiff brings this action on behalf of himself and on behalf of and
 5
     all others similarly situated (“the Class”).
 6
           36.     Plaintiff represents, and is a member of, the Class, consisting of all
 7
     persons within the United States who received any unsolicited text messages placed
 8
     using an automatic telephone dialing system and/or an artificial or prerecorded
 9
     voice from Defendant and which text message was not made for emergency
10
     purposes or with the recipient’s prior express consent within the four years prior to
11
     the filing of this Complaint through the date of class certification.
12
           37.     Defendant and their employees or agents are excluded from the Class.
13
14
     Plaintiff does not know the number of members in the Class but believes the Class

15   members number in the hundreds of thousands, if not more. Thus, this matter

16   should be certified as a Class action to assist in the expeditious litigation of this
17   matter.
18         38.     Plaintiff and members of the Class were harmed by the acts of
19   Defendant in at least the following ways: Defendant, either directly or through their
20   agents, illegally contacted Plaintiff and the Class members via their cellular
21   telephones by using marketing and text messages, thereby causing Plaintiff and the
22   Class members to incur certain cellular telephone charges or reduce cellular
23   telephone time for which Plaintiff and the Class members previously paid, and
24   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
25
     members were damaged thereby.
26
           39.     This suit seeks only damages and injunctive relief for recovery of
27
     economic injury on behalf of the Class, and it expressly is not intended to request
28
     any recovery for personal injury and claims related thereto. Plaintiff reserves the

                                   CLASS ACTION COMPLAINT
                                              -8-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 9 of 12




 1   right to expand the Class definition to seek recovery on behalf of additional persons
 2   as warranted as facts are learned in further investigation and discovery.
 3         40.       The joinder of the Class members is impractical and the disposition of
 4   their claims in the Class action will provide substantial benefits both to the parties
 5
     and to the court. The Class can be identified through Defendant’s records or
 6
     Defendant’s agent’s records.
 7
           41.       There is a well-defined community of interest in the questions of law
 8
     and fact involved affecting the parties to be represented. The questions of law and
 9
     fact to the Class predominate over questions which may affect individual Class
10
     members, including the following:
11
            a)       Whether, within the four years prior to the filing of this Complaint
12
                     through the date of class certification, Defendant or their agents sent
13
14
                     any text messages (other than a message made for emergency

15                   purposes or made with the prior express consent of the called party)

16                   to a Class member using any automatic telephone dialing system or an
17                   artificial or prerecorded voice to any telephone number assigned to a
18                   cellular phone service;
19          b)       Whether Plaintiff and the Class members were damaged thereby, and
20                   the extent of damages for such violation; and
21          c)       Whether Defendant and their agents should be enjoined from
22                   engaging in such conduct in the future.
23         42.       As a person that received at least one marketing and text message
24   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
25
     typical of the Class. Plaintiff will fairly and adequately represent and protect the
26
     interests of the Class in that Plaintiff has no interests antagonistic to any member
27
     of the Class.
28



                                     CLASS ACTION COMPLAINT
                                                -9-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 10 of 12




 1         43.    Plaintiff and the members of the Class have all suffered irreparable
 2   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
 3   action, the Class will continue to face the potential for irreparable harm. In
 4   addition, these violations of law will be allowed to proceed without remedy and
 5
     Defendant will likely continue such illegal conduct. Because of the size of the
 6
     individual Class member’s claims, few, if any, Class members could afford to seek
 7
     legal redress for the wrongs complained of herein.
 8
           44.    Plaintiff has retained counsel experienced in handling class action
 9
     claims and claims involving violations of the Telephone Consumer Protection Act.
10
           45.    A class action is a superior method for the fair and efficient
11
     adjudication of this controversy. Class-wide damages are essential to induce
12
     Defendant to comply with federal and California law. The interest of Class
13
14
     members in individually controlling the prosecution of separate claims against

15   Defendant are small because the maximum statutory damages in an individual

16   action for violation of privacy are minimal. Management of these claims is likely
17   to present significantly fewer difficulties than those presented in many class claims.
18         46.    Defendant has acted on grounds generally applicable to the Class,
19   thereby making appropriate final injunctive relief and corresponding declaratory
20   relief with respect to the Class as a whole.
21                                FIRST CAUSE OF ACTION
22    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
23                                 47 U.S.C. § 227 ET SEQ.
24         47.    Plaintiff incorporates by reference all of the above paragraphs of this
25
     Complaint as though fully stated herein.
26
           48.    The foregoing acts and omissions of Defendant constitute numerous
27
     and multiple negligent violations of the TCPA, including but not limited to each
28
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.

                                  CLASS ACTION COMPLAINT
                                            -10-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 11 of 12




 1          49.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 2   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4          50.    Plaintiff and the Class are also entitled to and seek injunctive relief
 5
     prohibiting such conduct in the future.
 6
                                 SECOND CAUSE OF ACTION
 7
                      KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 8
                         TELEPHONE CONSUMER PROTECTION ACT
 9
                                   47 U.S.C. § 227 ET SEQ.
10
            51.    Plaintiff incorporates by reference all of the above paragraphs of this
11
     Complaint as though fully stated herein.
12
            52.    The foregoing acts and omissions of Defendant constitute numerous
13
14
     and multiple knowing and/or willful violations of the TCPA, including but not

15   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et

16   seq.
17          53.    As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
19   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
20   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21          54.    Plaintiff and the Class are also entitled to and seek injunctive relief
22   prohibiting such conduct in the future.
23                                  PRAYER FOR RELIEF
24          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
25
     Class members the following relief against Defendant:
26
                  FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF
27
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
28



                                   CLASS ACTION COMPLAINT
                                             -11-
             Case 3:21-cv-05608-TSH Document 1 Filed 07/21/21 Page 12 of 12




 1         • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 2            Plaintiff seeks for himself and each Class member $500.00 in statutory
 3            damages, for each and every violation, pursuant to 47 U.S.C. §
 4            227(b)(3)(B).
 5
           • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 6
              conduct in the future.
 7
           • Any other relief the Court may deem just and proper.
 8
      SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL VIOLATIONS OF
 9
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
10
           • As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
11
              § 227(b)(1), Plaintiff seeks for himself and each Class member $1500.00
12
              in statutory damages, for each and every violation, pursuant to 47 U.S.C.
13
14
              § 227(b)(3)(B).

15         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

16            conduct in the future.
17         • Any other relief the Court may deem just and proper.
18                                     TRIAL BY JURY
19         55.    Pursuant to the seventh amendment to the Constitution of the United
20   States of America, Plaintiff is entitled to, and demands, a trial by jury.
21
22   Dated: July 21, 2021                                  Respectfully submitted,
23
24                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                                             By: /s/ Todd M. Friedman
27                                                             TODD M. FRIEDMAN, ESQ.
                                                               ATTORNEY FOR PLAINTIFF
28



                                   CLASS ACTION COMPLAINT
                                             -12-
